Exhibit 10.1

AMENDMENT NO. 1
TO
CHRISTOPHER & BANKS CORPORATION

2006 SENIOR EXECUTIVE INCENTIVE PLAN

Christopher & Banks Corporation, a Delaware corporation, pursuant to the
authority granted in Section 8 of the Christopher & Banks Corporation 2006
Senior Executive Incentive Plan (the “Plan”), does hereby amend the Plan as
follows, effective February 28, 2007:

1.             The definition of “Maximum Award” in Section 3 of the Plan is
hereby amended to read as follows:

“ ‘Maximum Award’ means, as to any Participant for any Performance Period, (i)
the amount of $1.25 million if the Performance Period is the period beginning on
the first day of a Fiscal Year and ending on the last day of the second quarter
of such Fiscal Year, or (ii) the amount of $2.5 million if the Performance
Period is the Fiscal Year.”

2.             The definition of “Performance Period” in Section 3 of the Plan
is hereby amended to read as follows:

“ ‘Performance Period’ means either (i) the period beginning on the first day of
each Fiscal Year and ending on the last day of the second quarter of each Fiscal
Year, or (ii) the Fiscal Year, as determined by the Committee.”

3.             Section 4.1 is hereby amended in its entirety to read as follows:

“4.1         Selection of Participants.  On or prior to the Determination Date,
the Committee, in its sole discretion, shall select the Officers of the Company
who shall be Participants for the Performance Period.  Participation in the Plan
is in the sole discretion of the Committee, and on a Performance Period by
Performance Period basis.  Accordingly, an Officer who is a Participant for a
given Performance Period in no way is guaranteed or assured of being selected
for participation in any subsequent Performance Period or Periods.”

4.             Section 4.2 is hereby amended in its entirety to read as follows:

“4.2         Determination of Performance Goals.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish the
Performance Goals for each Participant for the Performance Period.  Such
Performance Goals shall be set in writing.”

5.             Section 4.4 is hereby amended in its entirety to read as follows:

“4.4         Determination of Awards.  After the end of each Performance Period,
the Chief Financial Officer of the Company shall certify in writing the extent
to which the


--------------------------------------------------------------------------------


Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded.  The Committee shall in turn certify in writing the extent
to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded.  The Award for each Participant
shall be determined by applying the Payout Formula to the level of actual
performance which has been certified by the Committee.  Notwithstanding any
contrary provision of the Plan, (a) if a Participant terminates employment with
the Company prior to the last day of the Performance Period for a reason other
than Disability or death, he or she shall not be entitled to the payment of an
Award for the Performance Period, and (b) if a Participant terminates employment
with the Company prior to the last day of the Performance Period because of
Disability or death, the Committee shall reduce his or her Award proportionately
based (by the number of days) on the date of termination.”

6.             Section 5.5 is hereby amended in its entirety to read as follows:

“5.5         Payment in the Event of Death.  If a Participant dies prior to the
payment of an Award earned by him or her for a prior Performance Period, the
Award shall be paid to his or her estate.”

7.             Except as amended herein, all provisions of the Plan shall remain
in full force and effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
this 28th day of February, 2007.

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By

/s/ Larry C. Barenbaum

 

 

Its

Chairman

 


--------------------------------------------------------------------------------